Citation Nr: 0508653	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  03-30 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for a right knee disorder for the period from February 1, 
2002, to December 1, 2003, and since March 1, 2004.

2.  Entitlement to an initial rating in excess of 10 percent 
for sinusitis.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to January 
2002.

This matter is before the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland, which established service connection for, among 
other things, degenerative joint disease of the right knee 
and chronic allergic sinusitis with headaches.  Both of these 
disabilities were assigned 10 percent ratings, effective 
February 1, 2002.  The veteran appealed, contending that 
higher ratings were warranted.  By a September 2004 rating 
decision, the RO assigned a 20 percent rating for the 
service-connected right knee disorder, effective February 1, 
2002, a temporary total rating effective December 1, 2003, 
based on surgical or other treatment necessitating 
convalescence, with the 20 percent rating restored effective 
March 1, 2004.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  During the period prior to December 1, 2003, and since 
March 1, 2004, the competent medical evidence does not 
reflect that the veteran's service-connected right knee 
disorder was manifest by flexion limited to 15 degrees or 
less, extension limited to 20 degrees or more, or severe 
instability or subluxation.

3.  There is no competent medical evidence that the veteran's 
service-connected right knee disorder has ever been manifest 
by ankylosis, nor malunion or nonunion of the tibia or 
fibula.

4.  The competent medical evidence does not reflect that the 
veteran's service-connected sinusitis is manifest by polyps, 
nor three or more incapacitating episodes of sinusitis per 
year requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or more than six non-incapacitating 
episodes of sinusitis per year characterized by headaches, 
pain, and purulent discharge or crusting.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the 
veteran's service-connected right knee disorder for the 
period prior to December 1, 2003, and since March 1, 2004, 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5258, 5260, 5261 (2004).

2.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected sinusitis are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.97, Diagnostic Codes 6513 and 6522 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Development of the Claim

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103; 38 C.F.R. § 3.159(b).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001); 38 C.F.R. § 
3.159(a)(5).  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  More recently, in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  
Consequently, the Board concludes that any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).

Here, the veteran's appeal is from the ratings assigned as 
part of the initial grant of service connection for her right 
knee disorder and sinusitis.  VA's Office of General Counsel 
indicated in VAOPGCPREC 8-2003 that when VA receives a Notice 
of Disagreement that raises a new issue - as is the case here 
- section 7105(d) requires VA to take proper action and issue 
a Statement of the Case (SOC) if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue, if VA has already given 
the section 5103(a) notice regarding the original claim.  
Precedential opinions of VA's General Counsel are binding on 
the Board.  38 U.S.C.A. § 7104(c).  

The record reflects that the VA sent preadjudication notice 
in July 2002, which was clearly before the November 2002 
rating decision that is the subject of this appeal, which 
specifically noted the VCAA, informed the veteran of what 
information and evidence she must submit, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or to submit any evidence that was 
relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), as well as the Court's holding in 
Quartuccio, supra.  

Moreover, the veteran has been provided with a copy of the 
appealed rating decision, the September 2003 SOC, and an 
October 2004 "SOC" which provided her with notice of the 
law and governing regulations regarding this case, as well as 
the reasons for the determinations made with respect to her 
claims.  Therefore, the Board finds that the veteran was 
notified and aware of the evidence needed to substantiate 
these claims and the avenues through which she might obtain 
such evidence, and of the allocation of responsibilities 
between herself and VA in obtaining such evidence.  
Accordingly, there is no further duty to notify.

Regarding the duty to assist, the Board notes that the 
veteran has had the opportunity to present evidence and 
argument in support of these claims.  However, it does not 
appear that the veteran has identified the existence of any 
relevant evidence that has not been obtained or requested by 
the VA.  Further, she specifically indicated on her October 
2003 Substantive Appeal that she did not want a Board 
hearing.  In addition, she has been accorded multiple 
examinations in the instant case, and has not indicated that 
either her service-connected right knee disorder and/or 
sinusitis have increased in severity since the most recent 
examinations for these disabilities.  Consequently, the Board 
concludes that the duty to assist has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Factual Background

Right Knee

The veteran's service medical records reflect that she was 
treated for knee problems on a variety of occasions.  For 
example, records dated in December 2001 reflect that she 
underwent right knee arthroscopy with meniscal debridement.

Post-service medical records dated in March 2002 note that 
the veteran reported she initially did well following her 
December 2001 right knee surgery.  However, in February 2002 
she was running to her car and felt a snap on the lateral 
aspect of this knee, and had experienced pain in this area 
ever since.  She reported that she had been diagnosed with a 
lateral collateral ligament sprain, for which she was placed 
in a hinged knee brace which had become quite uncomfortable.  
On examination, the right knee was found to have a mild 
effusion, marked tenderness along the lateral joint line, as 
well as some mild pain at the tibial insertion of the lateral 
collateral ligament.  Nevertheless, the collateral ligaments 
were found to be intact, and there was no anterior drawer 
sign.  It was noted that X-rays taken of the right knee 
showed no bony abnormalities.  Overall assessment was acute 
synovitis of the right knee, and possible derangement of the 
right knee.

Subsequent records dated in April 2002 reflect that an MRI of 
the right knee had revealed evidence of tearing of the 
posterior horn of the lateral meniscus.  Consequently, the 
veteran underwent new arthroscopic surgery on the right knee 
later that month with partial lateral meniscectomy with 
chondrectomy.  Records dated in May 2002 noted that she was 2 
weeks post surgery, was generally doing well but still noted 
swelling and stiffness of the knee.  Examination of the right 
knee showed evidence of moderate effusion, as well as some 
tenderness over the lateral joint line.  Further, there was 
near full extension with flexion to 90 degrees.  In addition, 
the surgical wounds were found to be clean and healing well.

In November 2002, the veteran underwent multiple VA medical 
examinations, to include an examination of the joints, at 
which she reported that since her April 2002 right knee 
surgery she had continued to have intermittent pain and 
swelling in both knees, especially with strenuous activities 
such as dancing, eased by glucosamine and chondroitin 
sulfate, and Motrin.  She also reported that she had been 
informed she had severe arthritis in both knees.  Further, 
she reported that she did not limit her activities.

On examination, the veteran was found to be well-developed, 
well-nourished, and in no distress.  Both knees were found 
have 3 well-healed arthroscopic incisions.  There was also 
very mild diffuse swelling of the right knee.  However, there 
was no heat, erythema, or tenderness.  There was mild to 
moderate crepitus bilaterally on flexion and extension.  
There was no subluxation or contracture.  Nevertheless, there 
was mild laxity and instability of the right knee laterally.  
There was no Lachman's, nor anterior or posterior drawer 
signs.  Range of motion bilaterally was flexion to 130 
degrees, and extension to zero degrees.

Diagnoses following examination of the veteran included 
degenerative joint disease both knees, status-post surgery 
times five.  However, the examiner noted that the results of 
all diagnostic studies would be used in the determination of 
the final diagnosis.  Further, the examiner stated that there 
was no evidence of weakened movement, excess fatigability, or 
incoordination.  Moreover, there was no evidence of decreased 
motion due to pain or the above-mentioned factors.

X-rays taken of both knees later in November 2002 reflected 
that the bone and joint structures appeared intact.  However, 
there was minimal degenerative change involving both knees.  
Further, there was slight narrowing of the lateral joint 
space of the right knee which suggested the possibility of 
meniscal degeneration.  Otherwise, the study was 
unremarkable.

Records dated in January 2003 noted that the veteran had been 
fairly stable in the past several months, but had begun to 
note increasing pain over the lateral aspect of the right 
knee, followed by swelling and giving way of the knee.  She 
reported that she had at least 2 episodes per day.  
Examination of the right knee revealed evidence of a mild 
effusion, tenderness over the lateral joint line, and pain on 
forced motion in that area.  Assessment was osteochondrosis 
lateral compartment, right knee.

Records dated in October 2003 noted that the veteran 
continued to complain of pain in her right knee, and that the 
symptoms were all over the lateral aspect.  Further, she had 
swelling and giving way of the knee, and frequent catching.  
There had been some relief with Celebrex, but this did not 
alleviate all of the problems.  Examination of the right knee 
revealed evidence of a mild effusion, tenderness over the 
lateral joint line, pain on forced motion in that area, and 
crepitation laterally on the McMurray maneuver.  Assessment 
was osteochondrosis, lateral compartment, right knee.

In December 2003, the veteran underwent hemiarthroplasty on 
the lateral compartment of the right knee.  Post-operative 
diagnosis was degenerative osteoarthritis lateral compartment 
right knee.  Records dated 8 days post-surgery noted that she 
complained of increased pain and swelling of her knee.  
Examination of the knee showed that the surgical incision was 
healing very well, although she did have some bruising 
laterally and posteriorly.  X-rays taken of the right knee 
showed that the prosthesis was in excellent position.

Records dated 2 weeks post-surgery noted that the veteran was 
afebrile and progressing well.  Examination of the right knee 
showed that the incision was healing very well, she had 
minimal swelling, and range of motion was from 5 to 90 
degrees.  Further, the joint was found to be very stable.  
However, it was opined that the veteran would be off work 
until March 1, 2004.

Records dated in January 2004 noted that the veteran 
continued to improve with her right knee, although she still 
noted some symptoms when she had been on her feet for long 
periods, and had some swelling.  Examination of the right 
knee showed the wound to be well-healed.  There was minimal 
effusion.  Moreover, she had near full range of motion, and 
the joint was found to be stable. 

In June 2004, the veteran underwent a new VA joints 
examination at which she reported that she had been working 
as a systems engineer for one company since April 2004, and 
that prior to that she had worked for an information and 
technology company for 2 years.  She complained of pain in 
both knees, right worse than the left, aggravated by 
prolonged standing, walking, and climbing stairs.   She 
reported walking 3 to 4 miles approximately 4 times per week, 
but experienced a flare-up of pain after attempting to do an 
18-mile walk for charity.

On examination, it was noted that the veteran walked in the 
hallway briskly without assistive devices, with normal gait 
and posture.  Further, she was able to dress and undress 
without difficulty, and get on the examination table without 
difficulty.  Range of motion of the right knee was zero 
degrees extension, and flexion to 125 degrees, but with pain 
between 100 to 125 degrees.  Nevertheless, there was no varus 
or valgus instability, nor medial or lateral instability.  
She did have crepitus on the range of motion with pain.  

Based on the foregoing, the examiner diagnosed degenerative 
arthritis, bilateral knees; and right knee, status-post 
partial knee replacement therapy.  In addition, the examiner 
commented that the veteran had limitation of motion in 
prolonged standing, walking, and climbing due to chronic 
bilateral knee pain.  However, 
there was no evidence of further limitation due to additional 
loss of motion, incoordination, weakness, or flare-up.  
Moreover, it was noted that the veteran reported that her 
knee condition did not affect her occupation, but it affected 
her recreational activities.  For example, she was not able 
to run, jog, or climb.  

An August 2004 private doctor's certificate noted that the 
veteran had right partial knee replacement in December 2003, 
that she was to remain out of work from December 1, 2003, 
through February 28, 2004, and that she was released to 
return to full duty March 1, 2004.


Sinusitis  

The veteran's service medical records reflect that she was 
treated for sinusitis, to include headaches, during active 
service.  Records dated in July 2000 noted that CT scan of 
the sinuses showed left maxillary disease.  Subsequent 
records from July and August 2001 continue to show findings 
of sinusitis.

In November 2002, the veteran underwent a VA general medical 
examination at which she reported, among other things, a 
history of allergic sinusitis.  She reported that she took 
Flonase and Allegra, that she got sinus headaches 2 to 3 
times a year, but that the last time she saw a physician for 
her chronic sinusitis was in December 2000.  Further, she 
denied recurrent sore throat, swollen gland, or ear 
infection.  Examination of the head, eyes, ears, nose, and 
throat were negative.  Diagnoses included chronic allergic 
rhinitis.

The veteran also underwent a VA examination of the nose and 
sinuses in November 2002.  At this examination she reported 
that she started getting headaches somewhere around the 
middle of 2000, and then she started getting greenish mucus 
discharge, pain and pressure around the sinuses, and some 
congestion in the nose.  Further, she reported that she went 
to see a doctor, was diagnosed with sinusitis, and treated 
with antibiotics.  Despite the antibiotics, she continued to 
get recurrent infection about 4 to 5 times in about a period 
of years or so, and at that time, she was repeatedly treated 
with antibiotics.  She also described recent treatment, and 
that allergy testing showed she had some allergy but was not 
treated with allergy shots.  Rather, she was placed on 
Allegra and Flonase, and reported that she was doing very 
well on these medications.  She reported that there had been 
no further sinus infection.

On examination of the nose, there was no evidence of nasal 
deformity.  The anterior rhinoscopy indicated that the septum 
had very mild deviation, but adequate airway on both sides.  
In addition, the inferior turbinates were moderately 
enlarged, but showed pale boggy mucosa suggesting allergy.  
Further, there was only a moderate amount of mucus drainage.  
Also, the middle turbinate on the right side showed conchal 
appearance.  However, other than that, there were no polyps 
and no other acute pathology.  Examination of the oropharynx 
and hypopharynx was unremarkable and the neck showed no mass 
or adenopathy.  Based on the foregoing, the examiner 
diagnosed allergic rhinitis and chronic sinusitis.


Analysis

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, her 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).


Right Knee

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including 
pain on movement.  38 C.F.R. § 4.45.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The record reflects that the RO assigned the current 20 
percent rating for the veteran's service-connected right knee 
disorder pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010-
5258.  (A hyphenated diagnostic code is used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned.).  

Diagnostic Code 5010 provides that traumatic arthritis 
substantiated by X-ray findings is to be rated as 
degenerative arthritis under Diagnostic Code 5003.

Under Diagnostic Code 5003, degenerative arthritis, 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  However, when 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or groups of minor joints affected by limitation of motion, 
to be combined, not added under Diagnostic Code 5003.  
38 C.F.R. § 4.71a; see also Degmetich v. Brown, 104 F.3d 
1328, 1331 (Fed. Cir. 1997).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45(f).

In the absence of limitation of motion, a 10 percent rating 
is warranted with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  With X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations, a 
20 percent rating is warranted.  However, the 10 and 20 
percent ratings based on X-ray findings will not be combined 
with ratings based on limitation of motion.  Id.

The Board notes that full range of motion of the knee 
consists of 0 degrees extension and 140 degrees flexion.  38 
C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5258, when there is cartilage, 
semilunar, dislocated, with frequent episodes of "locking," 
pain, and effusion into the joint, a 20 percent rating is 
assignable.  38 C.F.R. § 4.71a.  This is the maximum 
evaluation assignable under that Diagnostic Code.

In the instant case, the Board finds that the veteran's 
service-connected right knee disorder does not meet or nearly 
approximate the criteria for a rating in excess of 20 percent 
during the period prior to December 1, 2003, or since March 
1, 2004.  In assigning the 20 percent evaluation, the RO 
considered the veteran's complaints of locking, giving way, 
and pain, as well as findings of crepitus, degenerative 
changes, mild instability, and mild limitation of motion.

The Board notes that the 20 percent rating currently assigned 
is the maximum evaluation assignable under Diagnostic Codes 
5010 and 5258;  thus, the Board will consider whether higher 
evaluations are warranted under other Diagnostic Codes.  

Under Diagnostic Code 5260, limitation of flexion of the leg 
to 15 degrees warrants a 30 percent evaluation.  38 C.F.R. 
§ 4.71a.  Diagnostic Code 5261 provides for limitation of the 
extension of the leg.  When there is limitation of extension 
of the leg to 20 degrees a 30 percent is assigned; when 
extension is limited to 30 degrees, 40 percent is assigned; 
and when it is limited to 45 degrees, 50 percent is assigned.  
38 C.F.R. § 4.71a.

Initially, the Board acknowledges that the record 
consistently shows that the veteran's service-connected right 
knee is manifest by pain and resulting functional impairment, 
to include limited and/or painful motion.  Nevertheless, 
during the period prior to December 1, 2003, and since March 
1, 2004, the competent medical evidence does not reflect that 
the veteran's service-connected right knee disorder was 
manifest by flexion limited to 15 degrees or less nor 
extension limited to 20 degrees or more.  For example, 
records dated in May 2002 noted that the veteran had near 
full extension with her right knee, as well as flexion to 90 
degrees.  At the November 2002 VA joints examination, range 
of motion bilaterally was flexion to 130 degrees, and 
extension to zero degrees.  Finally, at the most recent VA 
examination conducted in June 2004, range of motion of the 
right knee was zero degrees extension, and flexion to 125 
degrees but with pain between 100 to 125 degrees.  Thus, the 
veteran is not entitled to a rating in excess of 20 percent 
during the pertinent periods for her right knee disorder 
under either Diagnostic Code 5260 or 5261.

Under Diagnostic Code 5257, a 30 percent evaluation requires 
severe recurrent subluxation or lateral instability. 
38 C.F.R. § 4.71a.  Here, the evidence fails to show severe 
instability or subluxation.  Specifically, the November 2002 
VA examination notes only mild instability and laxity, while 
the June 2004 examination noted no instability.   As the 
evidence fails to show severe subluxation or instability, a 
higher evaluation of 30 percent is not warranted for the 
periods in question.

The record indicates that the RO also considered the 
applicability of Diagnostic Codes 5256 and 5262 in evaluating 
the severity of the veteran's right knee disorder.

Diagnostic Code 5256 provides for ankylosis of the knee.  
Under this Code, favorable ankylosis of either knee warrants 
a 30 percent evaluation.  Ankylosis is considered to be 
favorable when the knee is fixed in full extension, or in 
slight flexion at an angle between 0 degrees and 10 degrees.  
A 40 percent evaluation requires that the knee be fixed in 
flexion at an angle between 10 degrees and 20 degrees.  When 
the knee is fixed in flexion between 20 degrees and 45 
degrees, a 50 percent rating is assigned.  A 60 percent 
rating is warranted for extremely unfavorable ankylosis, with 
the knee fixed in flexion at an angle of 45 degrees or more.  
38 C.F.R. § 4.71a.

Diagnostic Code 5262 provides criteria for impairment of the 
tibia and fibula.  With malunion and marked knee or ankle 
disability, a 30 percent rating is warranted.  When there is 
nonunion with loose motion, requiring brace, a 40 percent 
rating is warranted.  38 C.F.R. § 4.71a.

Here, the Board notes that there is no competent medical 
evidence which supports a finding that the service-connected 
right knee disorder has ever been manifest by ankylosis, nor 
by malunion or nonunion of the tibia or fibula.  
Consequently, Diagnostic Codes 5256 and 5262 are not for 
application in the instant case.

Finally, the Board has considered whether separate ratings 
are warranted pursuant to VAOPGCPREC 23-97 based upon 
arthritis and instability of the knee.  However, the Board 
notes that the 20 percent rating assigned by the RO under 
Diagnostic Code 5258 included both of these symptoms.  In 
this regard, the evaluation of the same disability under 
various diagnoses is to be avoided.  Both the use of 
manifestations not resulting from service-connected 
evaluation, and the evaluation of the same manifestation 
under different diagnoses are to be avoided.  38 C.F.R. 
§ 4.14 (2003).   Were separate ratings to be assigned, the 
net effect would be the same as the 20 percent currently 
assigned.  That is, the veteran's limitation of motion under 
Diagnostic Code 5010 would warrant only a 10 percent rating; 
and the veteran's mild instability and/or subluxation would 
warrant only a 10 percent rating.  As a single 20 percent 
rating is more favorable for purposes of utilizing the 
combined ratings table, see 38 C.F.R. §§ 4.25, 4.26, 
separating the veteran's disability rating would not be 
beneficial at this point in time.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 20 percent for her service-connected 
right knee disorder.  In making this determination, the Board 
was cognizant of the veteran's complaints of knee pain, as 
well as the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, but 
concluded that there were no distinctive periods (other than 
her period of convalescence) where it can be factually 
ascertained that there is or would be any functional 
impairment attributable to this pain which would warrant a 
schedular rating in excess of the 20 percent evaluation 
currently in effect.  Thus, the Board concludes that the 
preponderance of the evidence is against the claim, and it 
must be denied.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


Sinusitis

The veteran's sinusitis is evaluated pursuant to the criteria 
found at 38 C.F.R. § 4.97, Diagnostic Code 6513.  Under this 
Code, a noncompensable (zero percent) evaluation is warranted 
when sinusitis is detected by X-ray only.  A 10 percent 
evaluation is warranted for one or two incapacitating 
episodes of sinusitis per year requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or three to six non-
incapacitating episodes of sinusitis per year characterized 
by headaches, pain, and purulent discharge or crusting.  A 30 
percent evaluation is required when there are three or more 
incapacitating episodes of sinusitis per year requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or more than six non-incapacitating episodes of sinusitis per 
year characterized by headaches, pain, and purulent discharge 
or crusting.  A 50 percent evaluation is warranted following 
radical surgery with chronic osteomyelitis, or near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  A Note following this section provides 
that an incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician. 

The Board notes that the same criteria apply for the 
evaluation of pansinusitis, ethmoid, frontal, maxillary, and 
sphenoid sinusitis.  38 C.F.R. § 4.97, Diagnostic Codes 6510, 
6511, 6512, 6513 and 6514.

The record reflects that the RO also considered the criteria 
found at 38 C.F.R. 
§ 4.97, Diagnostic Code 6522, which is for allergic or 
vasomotor rhinitis.  Under this Code, a 10 percent rating is 
warranted where there are no polyps, but there is greater 
than 50-percent obstruction of the nasal passages on both 
sides or complete obstruction on one side.  A 30 percent 
disability evaluation is for application where the evidence 
demonstrates polyps. 

In the instant case, the Board finds that there are no 
distinctive periods where the veteran meets or nearly 
approximates the criteria for a rating in excess of 10 
percent for her service-connected sinusitis.

The Board acknowledges that the veteran has reported 
recurrent sinusitis problems, to include sinus headaches, 
that she has had four to five sinusitis episodes in a period 
of years or so, and that she had been treated with 
antibiotics.  However, there is no indication that she has 
had three or more incapacitating episodes of sinusitis per 
year; there is no evidence of any episodes of sinusitis which 
required bed rest or treatment by a physician.  For example, 
at the November 2002 VA general medical examination she 
reported that it had been almost 2 years since she last saw a 
physician for her chronic sinusitis.  With respect to non-
incapacitating episodes, the Board has as already noted that 
the veteran has indicated that she has had 4 to 5 episodes of 
sinusitis in a period of years or so, not six or more as 
required for the next higher rating of 30 percent.  Moreover, 
there is no competent medical evidence that these episodes 
were manifest by purulent discharge or crusting.  Thus, the 
Board finds that the veteran does not meet or nearly 
approximate the criteria for a rating in excess of 10 percent 
under Diagnostic Code 6513.  See 38 C.F.R. § 4.97.

With respect to Diagnostic Code 6522, the Board notes that 
there is no indication that the service-connected sinusitis 
is manifest by polyps.  Thus, the veteran does not meet or 
nearly approximate the criteria for a rating in excess of 10 
percent under this Code.

In light of the foregoing, the Board finds that there were no 
distinctive periods where the veteran met or nearly 
approximated the criteria for a rating in excess of 10 
percent for her service-connected sinusitis.  Accordingly, 
the preponderance of the evidence is against her claim, and 
it must be denied.

Since the preponderance of the evidence is against the 
veteran's sinusitis claim, the benefit of the doubt doctrine 
is not for application.  See generally Gilbert, supra; Ortiz, 
supra.

ORDER

Entitlement to an initial rating in excess of 20 percent for 
a right knee disorder based upon limitation of motion for the 
period from February 1, 2002, to December 1, 2003, and since 
March 1, 2004, is denied.

Entitlement to an initial rating in excess of 10 percent for 
sinusitis is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


